NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBBY GENTHNER,                                 No. 16-16611

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00350-DAD-
                                                BAM
 v.

ROBERT HEDRICK; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Debby Genthner appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims arising from alleged rapes by a

Fresno Police Department officer. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal on the basis of claim preclusion); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

affirm.

      The district court properly dismissed Genthner’s action as barred by claim

preclusion because both the instant action and Genthner’s prior action arose from

the same primary right. See Migra v. Warren City Sch. Dist. Bd. of Educ., 465

U.S. 75, 81 (1984) (to determine the preclusive effect of a state court judgment,

federal courts look to the law of the state in which the judgment was rendered);

Adam Bros. Farming, Inc. v. County of Santa Barbara, 604 F.3d 1142, 1148-49

(9th Cir. 2010) (setting forth elements of claim preclusion under California law and

explaining that California’s doctrine of claim preclusion is based on a primary

rights theory); Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (“If two

actions involve the same injury to the plaintiff and the same wrong by the

defendant, then the same primary right is at stake even if in the second suit plaintiff

pleads different theories of recovery, seeks different forms of relief and/or adds

new facts supporting recovery.” (citation, internal quotation marks, and alteration

omitted)).

      AFFIRMED.

                                          2                                     16-16611